DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 05/20/2022 is acknowledged.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they drawings submitted 04/15/2020 include hand-drawn figures not drawn with a drafting instrument, See MPEP 1825 and PCT Rule 11.13 (f). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the vertical" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted that there is some vertical axis that this limitation refers to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-710 and 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dithmer (EP 0 803 203).
Regarding claim 1, Dithmer (EP 0 803 203) (Translation relied upon already present in file wrapper, cited on IDS) teaches A powder sterilization method for sterilizing powder (Abstract, Claim 1) using fluid vapor, the fluid vapor being applied to the powder in an evacuated treatment chamber (steam, c) of claim 1), the fluid vapor being applied to the powder, during a free fall of the powder along a drop section (b) of claim 1), wherein evacuation means for providing a negative pressure in the treatment chamber are operated in a permanent and continuous manner to provide a negative pressure in the treatment chamber (Paragraphs [0016], [0018]), a suction pressure thus being permanently applied and the application of the fluid vapor causing the pressure to rise during the free fall after the powder has been supplied (Steam is supplied via pipe 14 and pipe 18 maintains the vacuum, so the pressure profile would necessarily increase from top to bottom; Paragraphs [0015]-[0016]), and the evacuation means continuing to apply suction to the treatment chamber during said fluid vapor application (d) of claim 1 discloses the pressure is maintained until it is relieved after a sterilization).
Regarding claim 2, Dithmer further teaches the fluid vapor condenses on a powder surface and the powder is dried by evaporating condensate from the powder surface, during the free fall, before discharging the powder from the treatment chamber (Paragraph [0018] discloses steam is distributed to contact the powder surface and there is a pipe14 from which condensate is removed, and the device is operated at 3 bar at 133 degrees and thus condensate is evaporated).
Regarding claim 4, Dithmer further teaches powder to be sterilized is supplied to the treatment chamber (3) via an inlet negative pressure lock (8), and wherein sterilized powder is discharged from the treatment chamber (3) via an outlet negative pressure lock (9), after the free fall along the drop section (7) and after the application of fluid vapor carried out during the free fall (Valve 10 and 11 are pressure sealed thus reading on the limitation of a pressure lock).
Regarding claim 5, Dithmer further teaches powder to be sterilized is supplied to the treatment chamber (3) solely during, or solely after, or during and after the discharging of sterilized powder (Paragraph 0018 discloses the device is loaded and unloaded in distinct steps thus the loading happens after a discharging of a powder).
Regarding claim 6, Dithmer further teaches the fluid vapor enters the treatment chamber (3) at an increased pressure compared to the pressure level in the treatment chamber (3) at the time the fluid vapor application starts (Paragraph [0018] step 2).
Regarding claim 7, Dithmer further teaches the fluid vapor enters the treatment chamber (3) at an angle between a main jetting direction of the fluid vapor and a vertical (V) at an angle (The vertical is not defined and thus the angle between the entry of the fluid vapor and some arbitrary axis V is necessarily in the claimed range at some V that exists).
Regarding claim 10, Dithmer further teaches the fluid vapor is saturated or superheated when it enters the treatment chamber (steam is necessarily either superheated or saturated, further 3 bar at 133 degrees reads on this).
Regarding claim 12, Dithmer further teaches the powder is dispersed and/or separated and/or swirled and/or loosened, above and/or in an initial area of the drop section, in order to improve powder cloud formation (helical vibration elevator (6), Paragraph [0019]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dithmer (EP 0 803 203) in view of Waeny (US 2016/0242454).
Regarding claim 3, Dithmer further teaches the powder to be sterilized is supplied to the treatment chamber (3) when the treatment chamber Page 2 of 10Pre. amdt. dated April 15, 2020(3) is at a first negative pressure level (Ppre), (Paragraph [0018] step 2), and the fluid vapor is applied to said powder during the free fall along the drop section (7), and wherein the pressure in the treatment chamber (3) rises to a second pressure level (Pmax) (Paragraph [0018]), and wherein the pressure level is reduced for drying the powder before the powder is discharged from the treatment chamber (3), while the powder is still falling freely along the drop section (7), to a third negative pressure value (Ppost) (Paragraph [0018] step 5). Dithmer appears to be silent with regards to the specific negative pressure and the second pressure being above 0.5 bar. 
Waeny (US 2016/0242454) teaches a steam sterilization process that includes a vacuum step at a vacuum pressure of less than 300 mbar (Fig. 5 trough C shows about 1/10th of 1 bar atm, indicated as 0 bar gauge) and then an increase to a max pressure of 1 bar (indicated as 0 bar gauge on Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Dithmer such that the specific pressure values taught by Waeny are achieved. One would have been motivated to do so to successfully and effectively sterilize the powder according to known-effective pressures. Furthermore, Phase D) seen in fig. 4 of Waeny establishes that steam pressure is crucial to achieve sterilization temperatures at saturation, thus establishing the pressure as a result-effective variable. Should it be found that Waeny fails to teach the limitation of the pressure with sufficient specificity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Dithmer to arrive at the claimed pressure values. One would have been motivated to optimize a known  result-effective variable. See MPEP 2144.05(II)(B).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dithmer (EP 0 803 203) in view of Laumer (US 2010/0266467).
Regarding claims 8 and 9, Dithmer appears to be silent with regards to multiple nozzles.
	Laumer (US 2010/0266467) teaches a sterilizing device comprising multiple nozzles spaced apart circumferentially in a ring nozzle assembly (Fig. 7 and 8, openings 14, Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dithmer such that the nozzle is a ring nozzle assembly having nozzles at several points spaced apart in a circumferential direction as taught by Laumer to arrive at the claimed invention. One would have been motivated to do so to better and more thoroughly distribute the sterilizing fluid to arrive at an improved sterilizing method. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dithmer (EP 0 803 203).
Regarding claim 11, Dithmer further teaches the treatment chamber is heated to at least 133 degrees Celsius (Paragraph [0018] step 3), overlapping with the claimed range of between 150-400 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by Dithmer such that a temperature that is at least 133 degrees, such as 151 degrees is used to arrive at the claimed invention. On would have been motivated to do so as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799    

/KEVIN JOYNER/               Primary Examiner, Art Unit 1799